UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment No 1) (Mark One) xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2010 OR oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number: 333-142516 SOUTHERN BELLA, INC. (Name of small business issuer in its charter) Delaware 20-8602410 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) 3505 Castlegate Court Lexington, Kentucky (Address of principal executive offices) (Zip code) Issuer's telephone number:(859) 268-6264 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: Class – Common Stock, 8,666,667 shares outstanding as of July 27, 2010. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION EXPLANATORY NOTE 1 Item 1. FINANCIAL STATEMENTS (UNAUDITED) 1 Item 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 8 Item 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUTMARKET RISK 10 Item 4. CONTROLS AND PROCEDURES 10 PART II - OTHER INFORMATION Item 1. LEGAL PROCEEDINGS 12 Item 1A. RISK FACTORS 12 Item 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 12 Item 3. DEFAULTS UPON SENIOR SECURITIES. 12 Item 4. (REMOVED AND RESERVED). 12 Item 5. Other Information. 12 Item 6. EXHIBITS 12 EXPLANATORY NOTE The Company’s Form 10-Q for the period ending June 30, 2010 was filed with the Securities and Exchange Commission (the “SEC”) on August 2, 2010.An error occurred during the uploading of the Form 10-Q which caused part of the submission to be excluded.Accordingly, pages 5-13 were mistakenly not included in the filing with the SEC.This Amendment No. 1 on Form 10-Q/A is being filed by the Company to include the full Form 10-Q for the period ending June 30, 2010. PART I - FINANCIAL INFORMATION Item 1.FINANCIAL STATEMENTS (UNAUDITED) The accompanying unaudited financial statements of Southern Bella, Inc. (“Southern Bella” or the “Company”) have been prepared in accordance with generally accepted accounting principles in the United States for interim financial reporting and pursuant to the rules and regulations of the Securities and Exchange Commission ("Commission"). While these statements reflect all normal recurring adjustments which are, in the opinion of management, necessary in order to make the financial statements not misleading and for fair presentation of the results of the interim period, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. For further information, refer to the financial statements and footnotes thereto, for the fiscal year ended December 31, 2009, previously filed with the Commission, which are included in the Company's Annual Report filed on Form 10-K. SOUTHERN BELLA, INC. INDEX TO UNAUDITED FINANCIAL STATEMENTS Financial Statements: Page(s) Unaudited Balance Sheets as of June 30, 2010 and December 31, 2009 2 Unaudited Statement of Operations for the three and six months ended June 30, 2010 and 2009, and the period from July 1, 2008 (re-entry to development stage) through June 30, 2010. 3 Unaudited Statement of Cash Flows for the six months ended June 30, 2010 and 2009 and the period from July 1, 2008 (re-entry to development stage) throughJune 30, 2010 4 Unaudited Notes to Financial Statements 5 1 SOUTHERN BELLA, INC. CONSOLIDATED BALANCE SHEETS AS OF JUNE 30, 2, 2009 (DEVELOPMENT STAGE COMPANY) ASSETS June 30, 2010 December 31,2009 (Unaudited) CURRENT ASSETS Cash $
